RESOLUCIÓN
Al amparo del poder inherente de este Tribunal para regular la admisión y el ejercicio de la práctica de la abo-gacía y la notaría, y conforme a lo dispuesto en la Regla 15.4 del Reglamento para la Admisión de Aspirantes al Ejercicio de la Abogacía y la Notaría, 4 L.RR.A. Ap. XVII-B, de junio de 1998, se enmienda la Regla 11(11.1.1) del citado reglamento, para que exprese lo siguiente:

Regla 11. ...

(11.1) Derechos de los aspirantes con calificación de no aprobado.—
(11.1.1) Sólo podrán solicitar una reconsideración aquellos aspirantes con la calificación de no aprobado que hayan obte-nido una puntuación final en su reválida hasta quince (15) puntos ajustados cercanos a la puntuación mínima para apro-bar un examen de reválida en particular. De transcurrir el término para solicitar la admisión al próximo examen que se administrará, se extenderá dicho término para los aspirantes que tengan recursos pendientes.
Esta enmienda entrará en vigor a partir de la reválida de marzo de 2008.

*331
Publiquese.

Lo acordó el Tribunal y lo certifica la Secretaria del Tribunal Supremo. La Juez Asociada Señora Fiol Matta no intervino.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo